DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.
Applicant’s election without traverse of 1-10, 12-18 in the reply filed on 09/27/2021 is acknowledged.

Response to Amendment
The amendment filed on 01/27/2022 has been entered. Claim(s)1, 3-20 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 10/27/2021. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-6, 8-10, 12-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Warke et al. (US20090269605A1).
Regarding Claim 1, 3, 5, 9 and 17-18, Warke teaches a powder metallurgy method for making a powder component [0010] comprising the steps of:
A canister that has walls (26, 24, 22) that define a hermetic chamber (See Figure 1 below) [0046] where the annular space of the capsule is filled with alloy powder (78) (Figure 12A) and hot isostatic pressing to form a solid workpiece (abstract) and later the capsule/canister is removed [0045]. 

    PNG
    media_image1.png
    944
    864
    media_image1.png
    Greyscale


Regarding Claims 4, there is a through hole that opens at both the first end wall and second end wall (Figs 3-4)
Regarding Claim 6 and 8, the prior art teaches a port (48) through a first end wall (Fig. 6-7), where powder is added then evacuated and sealed (Fig 12A). 
Regarding Claim 10, the alloy powder is formed into a preform shape before evacuating (Fig 12A). 
Regarding Claims 12-13, the prior art teaches the powder enters through a metal port [0046]
Regarding Claims 15-16, there is a through hole that opens at both the first end wall and second end wall (Figs 3-4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warke et al. (US20090269605A1) as applied to Claims 5 and 13 above.
Regarding Claims 7 and 14, Warke teaches the thickness of the cylindrical walls (44) and (40) are similar in thickness as shown in Fig. 6 below. However, Warke does not explicitly state the inner and outer walls have the same thickness. However, one of ordinary skill in the art would have been motivate to form the canister component (38) with internal and outer wall dimensions of the same thickness for a reason such as during construction, it would be practical to weld components from the same sheet metal and strength so as to not use more than one type of sheet metal. 
Regarding Claim 20, Warke does not explicitly teach the relation between chamber height and chamber diameter, but provides examples where the height appears longer than the diameter. However, one of ordinary skill in the art would have been motivated to use a canister with a hermetic chamber height less than the chamber diameter for the purpose of forming a cylindrical metal part that is shorter than it is wide, such as a metal drum. 


    PNG
    media_image2.png
    893
    782
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the canister is Warke shown in Figure 1 is not a canister with walls but rather a billet formed by hot isostatic pressing, instead applicant notes Figures 6 and 7 instead show the capsule for forming the billet. Firstly Figures 1 and Figures 6 show the same composite billet 38 and 20 respectively, the only difference is that the hermetic chamber of Figure 6 is shown as filled with metal powder ready to be evacuated and sintered together.

Next, applicant argues that the preformed wall 52 in figure 7 intervenes between the inner and outer walls of the capsule. Figure 7 however is a distinct embodiment to the configuration relied upon in Figure 6 for the rejection where no such wall exists. Therefore, the claimed invention is considered taught by the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO D MORALES/Examiner, Art Unit 1738
                                                                                                                                                                                                        /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736